MacLEAN, J.
Upon a motion to vacate an order of publication herein, and to set aside all proceedings thereunder, it appeared from the verified complaint that the action was brought to recover damages from a foreign corporation defendant for the breach of a contract made in France, and to be performed in North America, by a firm of two persons, of whom the plaintiff was the successor; but there is nothing to show that the plaintiff was a resident of the state—a jurisdictional allegation necessary to the maintenance of the action (section 1780, Code Civ. Proc.), and, which omitted, no sufficient cause of action was shown, upon which to found the order (section 439, Id.). For reason of public policy, our courts are not to be *136vexed with litigations between nonresident parties over controversies arising outside of our territorial limits, and, the attention of the court having been called to the absence of the jurisdictional allegation, it should have vacated the order. It might ex mero motu at any time refuse to proceed further, and dismiss the action. Robinson v. Oceanic Steam Nav. Co., 112 N. Y. 315, 19 N. E. 625, 2 L. R. A. 636.
Order appealed from reversed, and the defendant’s motion granted, with costs. All concur.